Citation Nr: 1812888	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-35 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from August 1975 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2014 rating decision in which the RO Waco, Texas,  inter alia, denied service connection for a benign functional murmur of the heart, but granted service connection for hearing loss, assigning a noncompensable (zero percent) rating.  (The Board notes that although the rating decision was issued by the VARO in Waco, Texas, jurisdiction of the case lies with the RO in Houston, Texas.)  

In January 2015, the RO received the Veteran's notice of disagreement (NOD) wherein he disagreed with the denial of service connection for a heart murmur and the assignment of a noncompensable rating for hearing loss.  A statement of the case (SOC) addressing both  matters was issued in September 2015.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  On his VA Form 9, the Veteran checked the box that he was appealing only certain issues addressed by the SOC, and indicated specific disagreement the RO's assignment of a noncompensable rating for hearing loss.  No mention was made of the Veteran's claimed heart murmur.  Thus, the only issue  certified for appeal-and properly before the Board-is the claim for an initial, compensable rating for bilateral hearing loss.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision by the Board in this case, the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims for service connection for a heart murmur or for an initial compensable rating for bilateral hearing loss at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (the appellant) died during the pendency of the appeal.  Notification of death was received through the First Notice of Death (FNOD) Program, as indicated by a January 3, 2018, report of contact.  The Veteran's date of death was reported to be December 23, 2017, which matches data received through an inquiry with a Social Security Administration database.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


